Case 2:20-cv-02504-FLA-AS Document 84 Filed 04/15/21 Page 1 of 2 Page ID #:6205




  1
  2
  3
  4
  5
  6
  7
  8                     UNITED STATES DISTRICT COURT
  9                   CENTRAL DISTRICT OF CALIFORNIA
 10
 11    DOMINIQUE EVANS, et al.,            )   Case No. 2:20-cv-02504-FLA (ASx)
                                           )
 12               Plaintiffs,              )   Honorable Fernando L. Aenlle-Rocha
                                           )
 13         vs.                            )
                                           )   JUDGMENT GRANTING
 14    COUNTY OF LOS ANGELES, et           )   DEFENDANTS’ MOTIONS FOR
       al.,                                )   SUMMARY JUDGMENT
 15                                        )
                  Defendants.              )
 16                                        )
                                           )
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28



                                           1
Case 2:20-cv-02504-FLA-AS Document 84 Filed 04/15/21 Page 2 of 2 Page ID #:6206




  1         The court, having entered an Order granting the Motions for Summary
  2   Judgment by Defendants County of Los Angeles, Detective Mark Lillienfeld,
  3   Detective Michael Rodriguez, City of Pasadena, and Dana Orent (hereinafter
  4   “Defendants”), and dismissing with prejudice all claims brought by Plaintiffs
  5   Dominique Evans and Darryl Johnson (hereinafter “Plaintiffs”):
  6         IT IS ORDERED AND ADJUDGED that judgment be entered on all
  7   claims in favor of Defendants and against Plaintiffs. The parties shall bear their
  8   own costs and attorney’s fees.
  9
 10
 11   Dated: April 15, 2021                 ________________________________
 12                                         FERNANDO L. AENLLE-ROCHA
                                            United States District Judge
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28



                                               2
